—Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about February 1, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act, which, if committed by an adult, would constitute the crime of criminal trespass in the third degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The evidence established that appellant committed an act constituting criminal trespass in the third degree in violation of Penal Law § 140.10 (c). We have considered appellant’s remaining contentions and find them unavailing. Concur — Tom, J.P., Sullivan, Rosenberger, Lerner and Friedman, JJ.